Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold budgets $3.7 million for Nevada exploration VANCOUVER, Aug. 5 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") has approved a total of US$3.7 million for work on its Ann Mason property in Nevada. The property was acquired as part of the transaction whereby Entree acquired all of the shares of PacMag Metals Limited, which closed on June 30, 2010 (NR dated June 30, A budget of up to US$2.7 million has been approved to conduct deep-penetrating induced polarization ("IP") geophysical surveys, to be followed by core drilling to explore the potential for higher grade mineralization at depth and for extensions west of the currently defined Ann Mason resource. This resource totals in excess of 7 billion pounds of copper (NR dated January 26, 2010) associated with porphyry-style mineralization and alteration, which includes a bornite-bearing, higher grade core zone.
